Case 3:19-cv-30103-KAR Document 30 Filed 12/20/19 Page 1of 8

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

RICKEY ROGERS

Plaintiff : CIVIL ACTION
NO. 3:19-CV-30103-KAR

¥.

STATE AUTOMOBILE CORPORATION
D/B/A STATE AUTO INSURANCE COMPANIES

Defendant , : DECEMBER 20, 2019

CONSENT TO ASSIGNMENT TO MAGISTRATE JUDGE

Pursuant to the Court’s Order (Docket Entry 28), the Defendant hereby re-files the Notice
of Consent to assignment of this case for all proceedings, including the entry of final judgment,
to Magistrate Judge Katherine A. Robertson pursuant to 28 U.S.C. § 636(c) and Fed. R. Civ. P.
73. The Notice, attached as Exhibit A, was filed by the Defendant on September 30, 2019. See
Document Number 16. The Defendant hereby re-files the Notice under the corrected name/title,
pursuant to the Court’s Order. As stated in the notice, the Defendant understands the Plaintiff is
responsible for filing the form, but agreed to file the form in good faith, given that the Plaintiff is
unrepresented. The Defendant also attaches at Exhibit B a copy of email correspondence
exchanged between the Plaintiff and the undersigned counsel for the Defendant, confirming both

parties’ consent to the assignment.

 
Case 3:19-cv-30103-KAR Document 30 Filed 12/20/19 Page 2 of 8

DEFENDANT,

PATRONS MUTUAL INSURANCE COMPANY OF
CONNECTICUT INCORRECTLY NAMED

STATE AUTOMOBILE CORPORATION

D/B/A STATE AUTO INSURANCE COMPANIES,

/s/ Deborah Etlinger (565222)
Deborah Etlinger (565222)
Wolf, Horowitz & Etlinger, LLC
750 Main Street, Suite 606
Hartford, CT 06103

(860) 724-6667
detlinger(@wolthorowitz.com

 

 

CERTIFICATE OF SERVICE
This is to certify that a copy of the foregoing has been sent, via U.S. Mail, postage pre-

paid, to the following party on December 20, 2019.

Rickey Rogers

47 Gatewood Road
Springfield, MA 01119
Pro Se Plaintiff

/s/ Deborah Etlinger (565222)

 

Deborah Etlinger

 
Case 3:19-cv-30103-KAR Document 30 Filed 12/20/19 Page 3 of 8

Exhibit A
Case 3:19-cv-30103-KAR Document 30 Filed 12/20/19 Page 4 of 8

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

RICKEY ROGERS

Plaintiff — : CIVIL ACTION
NO. 3:19-CV-30103-KAR

V.

STATE AUTOMOBILE CORPORATION
D/B/A STATE AUTO INSURANCE COMPANIES

Defendant
NOTICE

This case has been assigned to Magistrate Judge Katherine A. Robertson for all purposes. Please read the
attached General Order for further information regarding this assignment. Plaintiff, or defendant if the case is
initiated by a Notice of Removal, ts responsible for submitting this form to the Court advising that all parties consent
to the Magistrate Judge’s jurisdiction, or indicating that the consent is not unanimous. One document is to be filed.
While consent to the assignment of the case to the Magistrate Judge is entirely voluntary, and no adverse substantive
consequences of any kind will redound to an attorney or party refusing consent, submission of this executed form,
memorializing consent or refusal to the final assignment to the Magistrate Judge is mandatory. This document is to
be electronically filed with the Court within thirty days after the date of service on the last party.

CONSENT TO PROCEED BEFORE A U.S. MAGISTRATE JUDGE
{Fo Be Completed Only ff Ail Parties Consent)

In accordance with 28 U.S.C. § 636(c) and Rule 73(b) of the Federal Rules of Civil Procedure, the pro se
Plaintiff and counsel of record for the Defendant consent to have the above named Magistrate Judge conduct all
further proceedings in this case, including bench or jury trial, and order the entry of final judgment, with direct
review by the First Circuit Court of Appeals if any appeai is filed. Defendant understands the Plaintiff is responsible
for filing this form, but has agreed to file the form in good faith, given that the Plaintiff is unrepresented.

 

 

 

 

Party Signature Date
Plaintiff Rickey Rogers {s/ Rickey Rogers 9/30/19
Defendant Patrons Mutual Insurance | /s/ Deborah Etlinger, Esq. 9/30/19

Company of Connecticut incorrectly
named State Automobile
Corporation d/b/a State Auto
Insurance Companies

 

 

 

Dated: 9/30/19

 

 
Case 3:19-cv-30103-KAR Document 30 Filed 12/20/19 Page 5of 8

DEFENDANT,

PATRONS MUTUAL INSURANCE COMPANY OF
CONNECTICUT INCORRECTLY NAMED

STATE AUTOMOBILE CORPORATION

D/B/A. STATE AUTO INSURANCE COMPANIES,

/s/ Deborah Etlinger (565222)
Deborah Etlinger (505222)
Wolf, Horowitz & Etlinger, LLC
750 Main Street, Suite 606
Hartford, CT 06103

(860) 724-6667
detlinger@wolfhorowitz.com

 

 
Case 3:19-cv-30103-KAR Document 30 Filed 12/20/19 Page 6 of 8

Exhibit B

 
Case 3:19-cv-30103-KAR Document 30 Filed 12/20/19 Page 7 of 8

From: rickey rogers

To: Erin Canalia

Subject: Re: Rickey Rogers v. State Automobile Corporation d/b/a State Auto Insurance Companies
Date: Monday, September 30, 2019 3:39:32 PM

 

Hello this is Rickey Rogers I am writing to inform you that I consent to the magistrate judge
please file the consent on our behalf electronically any questions please feel free to email me
back thank you

Sent from my iPhone

On Sep 27, 2019, at 3:43 PM, Erin Canalia <ECanalia@wolthorowitz.com> wrote:

Good Afternoon Mr. Rogers:

This correspondence is sent to you on behalf of Attorney Deborah Etlinger, who
represents the Defendant in this case:

We are following up regarding our below inquiries concerning the assignment of
Magistrate Judge Katherine A. Robertson, As explained in our prior emails, the plaintiff
bears the burden of filing a form with the Court indicating whether the parties consent
or object to the assignment to the Magistrate Judge. The form is due September 30.
Although it is plaintiff's obligation to file the form, we are willing to file the form
instead, but in order to do so, you must tell us whether you consent or object to the

assignment to the Magistrate Judge, Please let us know by 10:00 am Monday

orning whet ou conse r object to the assj ent to the istrate J

Thank you,

Erin i. Canalia, Esq.

Woll, Horowilz & Eudiager, LLC
750 Main Street

Suite 606

Hartford, C1 06103

Tel: (860) 724-6667

Fax: (860) 293-1979

 

Our new mailing address is: Wolf, Horowitz & Etlinger, LLC
750 Main Street, Suite 606
Hartford, CT 06103

Our telephone number, fax number and email addresses will all remain the same —
thank youl

 

 
Case 3:19-cv-30103-KAR Document 30 Filed 12/20/19 Page 8 of 8

PRIVACY NOTICE

This message, together with any atlachments, is intended only for the use of Ihe individual or eulity to which it
is addressed. it may contain information that is confidentie and prohibited fron: disclosure. Tf you are aot the
intended recipient, you are hereby notified thai any dissemination or copying ol this message or any atichment
is strictly prohibited. If you have received this message in error, please notify the origital seader wameciately by
idlephone or by return e-mail and delete this message, along wilh any aflachments, from your coniputer,
